1    Allison B. Margolin (SBN 222370)
     Raza Lawrence (SBN. 233771)
2
     Margolin & Lawrence, Attorneys at Law
3    418 S. Swall Dr.
     Beverly Hills, CA 90211
4    Telephone: 323.653.9700
     Facsimile: (310) 919-0448
5
     Attorneys for Plaintiffs
6
                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8                                     SACRAMENTO DIVISION

9
      Dilevon Lo, et al.,                                   CASE NO: 2:21-cv-00999-KJM-DMC
10
                              Plaintiffs,
11    vs.                                                   STIPULATION AND ORDER TO
                                                            CONTINUE BRIEFING AND HEARING
12    County of Siskiyou, et al.                            SCHEDULE ON MOTION FOR
                                                            PRELIMINARY INJUNCTION AND TO
13                            Defendants.                   ALLOW FILING OF FIRST AMENDED
                                                            COMPLAINT
14

15
                                                            Chief Judge Kimberly J. Mueller
16

17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, pursuant to the Court’s July 1, 2021, order directing the parties to meet and
19
     confer and propose a new briefing and hearing schedule on Plaintiffs’ pending motion for a
20
     preliminary injunction, that the briefing and hearing schedule set by the Court in its June 15, 2021
21

22   order be modified as follows: Plaintiffs may file a brief in support of their Request for Injunctive

23   Relief by 7/14/2021. Defendants may file a response by 7/28/2021. Plaintiffs may file a reply by
24   8/4/2021. A hearing on Plaintiffs’ pending motion for a preliminary injunction shall be held via
25
     video conference on August 11, 2021, at 10:00 a.m. Plaintiffs and Defendants also hereby
26
     stipulate that Plaintiffs may file a First Amended Complaint by 7/15/2021, without seeking leave
27

28   of court, pursuant to Federal Rule of Civil Procedure 15(a)(2), and counsel for defendants has




                                                      1
     agreed to accept service on behalf of all defendants who have agreed to waive service pursuant to
1

2    the procedures in Federal Rule of Civil Procedure 4(d).

3

4

5
     DATED: July 7, 2021                                 Respectfully submitted,
6

7

8
                                                         By:    /s/ J. Raza Lawrence
9                                                               J. RAZA LAWRENCE
10                                                              Margolin & Lawrence
                                                                Attorney for Plaintiffs
11

12                                                              /s/ Domenic D. Spinelli
13                                                              DOMENIC D. SPINELLI
                                                                Spinelli | Donald | Nott
14                                                              Attorney for Defendants
15

16

17                                               ORDER
18         The court grants the parties' stipulation, and sets a hearing on plaintiffs’ pending
19
     motion for a preliminary injunction (ECF No. 4) for August 6, 2021, at 10:00 a.m.
20

21
           IT IS SO ORDERED.

22   DATED: July 8, 2021.
23

24

25

26

27

28

                                                     2
